Exhibit 10.8

ACCESS MIDSTREAM PARTNERS GP, L.L.C.

EMPLOYEE SEVERANCE PROGRAM

 

1. Purpose of the Program This Access Midstream Partners GP, L.L.C. “Employee
Severance Program” is established by Access Midstream Partners GP, L.L.C. for
the purpose of providing certain benefits to Eligible Employees who are being
separated from employment following the Effective Date in circumstances that
make them eligible for benefits under this Program.

 

2. Definitions:

 

  a. Administrator means the Committee.

 

  b. Base Salary means an Eligible Employee’s regular salary or wage, excluding
any overtime pay, bonuses or other types of compensation paid in addition to the
base salary or base wage, calculated on weekly basis as of the termination date.

 

  c. COBRA Supplement means the benefit the Company will provide under this
Program to an Eligible Employee who becomes a Participant in connection with the
Eligible Employee’s continued group health coverage pursuant to COBRA. To the
extent permitted by applicable law, the COBRA Supplement will be in the form of
payment by the Company of the COBRA premium for the Eligible Employee who
becomes a Participant for a specified number of weeks based on criteria
described below (or such other basis as the Company designates, in its sole and
absolute discretion), provided the Participant continues to be entitled to COBRA
for that entire period of time. Alternatively, at the Company’s sole option and
discretion, the COBRA Supplement may be in the form of a lump sum payment the
Participant receives from the Company that is equal to the amount the
Participant would be required to pay in premiums for COBRA coverage for the same
number of weeks as are specified for the Eligible Employee based on the criteria
described below (or such other basis as the Company designates, in its sole and
absolute discretion). The lump sum payment will be reduced by all income tax and
other payroll taxes required by applicable laws and regulations. No provision of
this Program will affect the continuation coverage rules under COBRA, except
that the COBRA Supplement payment, if any, of applicable insurance premiums will
be credited, pursuant to the fixed schedule for payment of COBRA premiums, as
payment by the Eligible Employee for purposes of the Eligible Employee’s payment
required under COBRA. Therefore, the period during which an Eligible Employee
may elect to continue the Company’s health, dental, or vision plan coverage at
his or her own expense under COBRA, the length of time during which COBRA
coverage will be made available to the Eligible Employee, and all other rights
and obligations of the Eligible Employee under COBRA (except the COBRA
Supplement) will be applied in the same manner that such rules would apply in
the absence of this Program.



--------------------------------------------------------------------------------

  d. Code means the Internal Revenue Code of 1986, as amended.

 

  e. Committee means the Company’s Employee Compensation and Benefits Committee.

 

  f. Company means Access Midstream Partners, GP, L.L.C. and/or any of its
affiliates or subsidiaries and any successors to those entities which employ
Eligible Employees.

 

  g. Effective Date means January 1, 2013.

 

  h. Election Period means the period (i) commencing on the date an Eligible
Employee first has in his/her possession all of the following documents:
(i) his/her Severance Agreement; (ii) his/her General Release; and (iii) the
OWBPA Materials; and (ii) ending forty-five (45) days after that date. A copy of
the Severance Agreement is attached as Exhibit “A.” Copies of the General
Release are attached as Exhibits “B” and “B-1.” A copy of the OWBPA Materials
are attached as Exhibit “C.”

 

  i. Eligible Employee means an individual who is not covered by another plan,
program, agreement or arrangement providing severance payments or benefits. Any
and all other employment or severance agreements entered into by and between an
employee of the Company and Chesapeake Energy Corporation (or any of its related
entities) are null and void and have been replaced with Individual Employment
Agreements between the employee and the Company (“IEA”). Employees who are
subject to the terms of an IEA are eligible to receive the Severance Benefits
under the Program only to the extent that the applicable IEA does not provide
the employee with the same type of severance benefits (i.e., healthcare/COBRA
payment or reimbursement, outplacement benefits, equity award acceleration).
Additionally, employees who are subject to the terms of an IEA are eligible to
receive the Severance Payment under the Program only to the extent that the
Severance Payment under the Program is greater than the cash severance payments
provided by the IEA. Additionally, to be an Eligible Employee an individual
must: (i) as of his/her last date of employment with the Company, be classified
as a full-time regular employee of and working directly for the Company (and not
a “temporary,” “seconded” or “leased” employee) who, (ii) not engage in
Unauthorized Communication at any time either before or after his/her
termination from employment, (iii) continue to be employed by the Company until
released by the Company and (iv) be terminated from employment by the Company
under the circumstances described in Section 4.2. In addition, an individual
shall not be an Eligible Employee if he/she is offered and declines a transfer
to a position with an equal or higher Base Salary elsewhere within the Company
or an affiliated entity.

 

  j. ERISA means the Employee Retirement Income Security Act of 1974, as
amended.



--------------------------------------------------------------------------------

  k. Fiduciary/Named Fiduciary means the Committee.

 

  l. General Release means the general release attached hereto as Exhibit “B” or
“B-1.”

 

  m. Good Cause Termination means an involuntary termination of employment of an
otherwise Eligible Employee for the employee’s breach of any of the Company’s
policies and procedures regarding job performance and behavioral expectations
outlined in the Company’s Employee Handbook or related materials.

 

  n. Outplacement Assistance Benefit means a payment by the Company to a third-
party vendor selected by the Company for an outplacement program to assist an
Eligible Employee in obtaining future employment.

 

  o. OWBPA Materials means a description of an Eligible Employee’s
Decisional/Organizational Unit, the criteria used to determine which employees
in that Decisional/Organizational Unit were and were not selected for the
Program and information about the positions and ages of the employees in an
Eligible Employee’s Decisional/Organizational Unit who were and were not
selected for the Program.

 

  p. Participant means an Eligible Employee who becomes entitled to a Severance
Payment and/or Severance Benefits under this Program by signing a Severance
Agreement and General Release and who is not subsequently disqualified for the
Severance Payment and/or Severance Benefits pursuant to the Program’s terms
and/or the terms of the Severance Agreement and General Release.

 

  q. Severance Agreement means the agreement attached hereto as Exhibit “A.”

 

  r. Severance Benefits means the benefits in addition to the Severance Payment
an Eligible Employee who becomes a Participant will receive under this Program,
which includes the COBRA Supplement, the Outplacement Assistance Benefit and the
Equity Acceleration Benefit and any other benefits provided by the Company in
connection with this Program. As explained in Section 2(i) above, Eligible
Employees who are subject to the terms of an IEA may only receive the Severance
Benefits only to the extent that the IEA does not provide for the same type of
severance benefits. For the avoidance of doubt, if the IEA provides for the same
type of severance benefits (i.e., healthcare/COBRA payment or reimbursement,
outplacement benefits, equity award acceleration) as the Severance Benefits
under the Program, the Eligible Employee will only be eligible to receive the
Severance Payment under the Program (subject to Sections 2(i) and 2(s) hereof).



--------------------------------------------------------------------------------

  s. Severance Payment means the lump sum payment an Eligible Employee who
becomes a Participant will receive under this Program. As explained in
Section 2(i) above, Eligible Employees who are subject to the terms of an IEA
may only receive the Severance Payment to the extent that the Severance Payment
under the Program is greater than the cash severance payments provided by the
IEA. For the avoidance of doubt, if the amount of cash severance payments
provided for by the IEA are equal to or are in excess of those provided by the
Program, the Eligible Employee will only be eligible to receive the Severance
Benefits under the Program (subject to Sections 2(i) and 2(r) above).

 

  t. Equity Acceleration Benefit means the acceleration of vesting by the
Company for an Eligible Employee who becomes a Participant of one hundred
percent (100%) of the Participant’s outstanding awards of restricted units in
Access Midstream Partners, L.P. to the extent such accelerations are permitted
by the terms of the applicable plan and subject to any restrictions under the
Code or other applicable laws or regulations. This provision specifically
excludes any awards granted to the Eligible Employee under the Chesapeake
Midstream Management Incentive Compensation Plan.

 

  u. Termination Date means the date on which the Company releases an Eligible
Employee from employment or such later effective date of termination from
employment as the Company may designate.

 

  v. Unauthorized Communication means disclosure, dissemination or duplication
of the Program, the Severance Agreement and/or the General Release by an
Eligible Employee to disinterested third parties or to the media. Unauthorized
Communication specifically does not include discussion by an Eligible Employee
of the terms of the Program, the Severance Agreement and/or the General Release
with his/her immediate family, his/her legal counsel or accountant, the Equal
Employment Opportunity Commission (or a similar fair employment practices agency
of the Eligible Employee’s State of residence or employment) or other similarly
situated employees.

 

3. Eligibility.

 

  3.1 Participation. Each Eligible Employee will be eligible to be a Participant
under the Program as of the Effective Date or the date upon which his/her
employment with the Company commences, whichever is later.

 

  3.2

Duration of Participation. An Eligible Employee will cease to be potentially
eligible to be a Participant under the Program when the Eligible Employee ceases
to work in the Decisional/Organizational Unit, unless at that time such



--------------------------------------------------------------------------------

  Eligible Employee is terminated from employment under conditions that entitle
him/her to receive a Severance Payment and/or Severance Benefits under
Section 4.2 below. Except as provided in Section 4.1(a) below, an Eligible
Employee entitled to receive a Severance Payment and/or Severance Benefits will
remain an Eligible Employee under the Program until his/her full Severance
Payment and/or Severance Benefits have been received by the Eligible Employee.

 

4. Separation Benefits.

 

  4.1 Right to Separation Benefits. An Eligible Employee will be entitled to
receive from the Company the Severance Payment and/or the Severance Benefits
provided in Section 4.3 if the Eligible Employee’s employment by the Company
terminates as specified in Section 4.2, provided the Eligible Employee:
(i) timely signs and delivers to the Company a Severance Agreement; (ii) timely
signs and delivers to the Company a General Release and does not thereafter
attempt to revoke the General Release (i.e. the General Release must be signed
within 45 days of the termination of the Eligible Employee and not revoked
within the following 7 days); (iii) does not engage in Unauthorized
Communication at any time either before or after his/her termination from
employment; (iv) returns any Company property within the Eligible Employee’s
possession or control, continues to cooperate in providing information necessary
for transition and maintenance of the Company’s ongoing business and complies
with all his/her obligations under the Severance Agreement and the General
Release or any other ongoing obligation to the Company, including any
restrictions on future activities, statements regarding the Company or
disclosure of the Company’s confidential and proprietary information; and
(v) has not previously committed that he/she will accept a transfer offer within
the Company and thereafter, without the written consent of the Company (which
the Company may in its sole and absolute discretion grant or withhold), refuses
to honor such commitment. If all of these conditions are met, payment must be
provided to the Eligible Employee on the sixtieth day after termination,
provided that the Eligible Employee has signed a General Release no later than
forty five (45) days after its receipt, and has not revoked the execution of the
Agreement within seven (7) days thereafter). Notwithstanding anything in this
Section 4.1, an Eligible Employee who is initially eligible for a Severance
Payment and/or Severance Benefits will become ineligible upon the occurrence of
any of the events described in Section 4.1(a) below.

 

  4.1(a)

Subsequent Disqualifying Events. An Eligible Employee who is initially eligible
for a Severance Payment and/or Severance Benefits under Section 4.1 will become
ineligible for any Severance Payment and/or Severance Benefits and the Eligible
Employee’s receipt of a Severance Payment and/or Severance Benefits will cease
immediately, or as applicable, the Eligible



--------------------------------------------------------------------------------

  Employee will become immediately obligated to repay the Severance Payment and,
to the extent permitted by the terms of the applicable plan and subject to any
restrictions under the Code or other applicable laws or regulations, to
reimburse the Company for the full value of any and all of the Severance
Benefits if the Eligible Employee (i) is rehired by the Company within a time
period following the Eligible Employee’s Termination Date that is equal to or
less than the number of weeks of Base Salary the Eligible Employee received as
his/her Severance Payment or (ii) breaches any of his/her obligations under the
Severance Agreement or General Release or any other ongoing obligation to the
Company (including ongoing obligations in an Eligible Employee’s individual
employment agreement, if any) or (iii) attempts to revoke, repudiate or rescind
the General Release at any time in the future (collectively, the “Subsequent
Disqualifying Events”).

 

  4.2 Termination of Employment.

 

  (a) Terminations Which Give Rise to a Severance Payment and/or Severance
Benefits Under This Program. An Eligible Employee will become entitled to a
Severance Payment and/or Severance Benefits in accordance with Sections 4.1 and
4.1(a) above, and Section 4.3 below, if the Eligible Employee’s position is
eliminated by the Company on or after the Effective Date, and the Eligible
Employee is involuntarily terminated by the Company as a result of such job
elimination.

 

  (b) Terminations Which Do Not Give Rise to a Severance Payment and/or
Severance Benefits Under This Program. An Eligible Employee will not be entitled
to a Severance Payment or Severance Benefits if: (i) the Eligible Employee
terminates his/her employment after the Effective Date through voluntary
separation or death; or (ii) the Eligible Employee is involuntarily terminated
by the Company after the Effective Date for reasons that amount to a “Good Cause
Termination” as defined above.

 

  4.3 Severance Payment and Severance Benefits.

 

  (a)

Severance Payment and Severance Benefits. Subject to Subsection (d) and
Section 4.4 below, if an Eligible Employee’s employment is terminated under
circumstances entitling him/her to separation benefits as provided in Sections
4.1 and 4.2 and remains eligible for a Severance Payment as provided in
Section 4.1(a) above, the Company will pay the Severance Payment and provide or
pay the COBRA Supplement described in Subsections (b) and (c) below and provide
the other Severance Benefits. Provided that if the Eligible Employee has an
individual, written employment agreement under which the



--------------------------------------------------------------------------------

  Eligible Employee would receive a greater amount in severance pay in
connection with a termination from employment, other than a Good Cause
Termination, the Eligible Employee shall be paid the designated amount of
severance pay under his/her employment agreement in lieu of (and not in addition
to) a Severance Payment under the Program. The Severance Payment shall be paid
as provided in the Severance Agreement, provided that payment must be provided
to the Eligible Employee on the sixtieth day after termination, provided that
the Eligible Employee has signed a General Release no later than forty five
(45) days after termination, and has not revoked the execution of the Agreement
within seven (7) days thereafter). Severance Benefits in the nature of expense
reimbursements, in-kind benefits or similar payments are intended to meet the
requirements for a fixed schedule of payment under Treas. Reg. §
1.409A-3(i)(1)(iv) or otherwise be exempt from the application of Section 409A
of the Code, and this Program will be construed and applied accordingly. To the
extent required to comply with Section 409A of the Code, any reimbursement,
in-kind benefit or other such payment shall be subject to the following: (i) the
expense which is subject to reimbursement or other payment must be incurred
during the number of weeks specified in 4.3(c) for the applicable length of a
COBRA Supplement; (ii) any expense eligible for reimbursement in one taxable
year shall not affect the expenses eligible for reimbursement or payment in any
other taxable year; (iii) reimbursement or other payment must be made by
December 31st of the calendar year after the calendar year in which the expense
is incurred by the Eligible Employee; and (iv) any right of the Eligible
Employee to receive reimbursements of any such expenses or in-kind benefits is
not subject to liquidation or exchange for any other benefit.

 

  (b) Amount of Severance Payment. Unless the Company, in its absolute and sole
discretion, designates an Eligible Employee to receive a Severance Payment on a
basis other than the criteria listed below, the amount of the Severance Payment
an Eligible Employee will receive will be as follows:

(i) The Severance Payment for an Eligible Employee who holds the position of
Director or Senior Director will be an amount equal to Twenty Six (26) weeks of
the Eligible Employee’s Base Salary, less all applicable state. local and
federal withholdings.

(ii) The Severance Payment for all Eligible Employees who hold any position with
the Company other than Director or Senior Director will be equal to eight
(8) weeks of the Eligible Employee’s Base Salary, less all applicable state,
local and federal withholdings.



--------------------------------------------------------------------------------

  (c) Length or Amount of COBRA Supplement. Unless the Company, in its absolute
and sole discretion, designates an Eligible Employee to receive a COBRA
Supplement on a basis other than the criteria described below the amount of the
COBRA Supplement an Eligible Employee will receive will be as follows:

(i) The COBRA Supplement for an Eligible Employee holding the position of
Director or Senior Director will be for or in an amount equal to Twenty Six
(26) weeks of COBRA benefit coverage or a lump sum equivalent to the premiums
(at the time of termination) for such coverage.

(ii) The COBRA Supplement for an Eligible Employee holding any other position
with the Company other than Director or Senior Director will be for or in an
amount equal to eight(8) weeks of COBRA benefit coverage or a lump sum
equivalent to the premiums (at the time of termination) for such coverage.

 

  (d) WARN Benefits. Under certain circumstances, the Company may, in its
absolute and sole discretion, make voluntary and unconditional payments related
to salary and/or provide continued benefits to an Eligible Employee when he/she
suffers an employment loss as a result of a “mass layoff” or a “plant closing”
covered by the federal Worker Adjustment and Retraining Notification Act (the
“WARN Benefits”). If an Eligible Employee receives WARN Benefits, the number of
weeks of Base Salary as a Severance Payment and/or the number of weeks of COBRA
Supplement he/she may be entitled to receive may, in the Company’s discretion,
and to the extent allowed for by federal and state law, be reduced by the number
of weeks of WARN Benefits the Eligible Employee receives.

5. Other Benefits. Except as indicated above in Sections 2(j) (fn. 1) and 4.3
with respect to separation payments under an Eligible Employee’s individual,
written employment agreement, if any, the Severance Payment and/or the Severance
Benefits described in Section 4.3 above will be payable in addition to ,and not
in lieu of, all other earned but deferred compensation and all other accrued,
vested or earned rights or benefits which are owed to an Eligible Employee
following termination, including but not limited to accrued but unused paid time
off, amounts or benefits payable under any bonus or other compensation plans,
life insurance plans, health plans, disability plans or similar plans, but no
other benefits will be paid to such Eligible Employee as a payment due to
severance or termination of employment of the Eligible Employee unless payable
under any retirement plan qualified under Section 401(a) of the Code which may
be sponsored by the Company or as otherwise required by law; provided, the
Company reserves the absolute right not to pay any payment under this Program.



--------------------------------------------------------------------------------

6. Program Sponsor. The Program sponsor is the Company, 525 Central Park Drive,
Oklahoma City, OK 73105, telephone (405) 935-3901. EIN: 27-1757611; Plan Number
503.

7. Administrator and Named Fiduciary. The Administrator has the authority to
interpret the Program, manage its operation and determine all questions arising
in the administration, interpretation and application of the Program. Access
Midstream Partners, GP, L.L.C. is designated the “named fiduciary.” The
Administrator will be contacted c/o Cheri Shepard, Access Midstream Partners,
GP, L.L.C., 525 S. Central Park Drive, Oklahoma City, OK 73105, telephone
Office: (405) 935-3901.

8. Agent for Service of Process. The agent for service of legal process is
General Counsel Regina Gregory Access Midstream Partners, GP, L.L.C., 525 S.
Central Park Drive, Oklahoma City, OK 73105.

9. Program Year, Payment of Program Benefits. The Program Year for purposes of
maintaining the Program’s fiscal record will be January 1 through December 31.
All benefits under the Program shall be paid by the Company. The Program is
unfunded, and benefits hereunder will be paid only from the general assets of
the Company.

10. Program Amendment and Termination. The Company reserves the right to amend,
modify, or terminate the Program or any benefit provided under this Program at
any time and from time to time to any extent that it may deem advisable. Any
such amendment or modification will be set out in writing executed by the Chief
Executive Officer of Access Midstream Partners, GP, L.L.C., or the Chairman of
the Committee, or Regina Gregory (or any successor in the position or functions
of General Counsel) as the Committee’s designee, or such other designee as the
Committee may identify and filed with the Administrator. Upon filing with the
Administrator, such amendment or modification to the Program will be deemed to
have been amended or modified in the manner and to the extent and effective as
of the date therein set forth, and thereupon any and all Eligible Employees,
whether they will have become such prior to the amendment or modification, will
be bound thereby. Notwithstanding anything herein to the contrary, the Program
may be amended in such manner as may be required at any time to make it conform
to the requirements of the Code, or of ERISA ,or of any amendment thereto, or of
any regulations or rulings issued pursuant thereto.

11. Claims Procedure

 

11.1 How to Submit a Claim. In order to claim benefits under this Program, the
claimant must be an Eligible Employee. A written claim must be filed within
ninety (90) days of the date upon which the claimant first knew( or should have
known) of the facts upon which the claim is based, unless the Committee in
writing consents otherwise. The procedures in this Section will apply to all
claims that any person has with respect to the Program, including claims against
fiduciaries and former fiduciaries, except to the extent the Committee
determines, in its sole discretion that it does not have the power to grant, in
substance, all relief reasonably being sought by the claimant.



--------------------------------------------------------------------------------

11.2 Denial of Claims. If a person has made a claim for benefits under this
Program and any portion of the claim is denied, the Committee will furnish the
claimant with a written notice stating the specific reasons for the denial,
including specific reference to any pertinent Program provisions upon which the
denial was based, a description of any additional information or material
necessary to perfect the claim and an explanation of why such information or
material is necessary, and appropriate information concerning steps to take if
the claimant wishes to submit the claim for review.

The Committee must approve or deny the claim in writing within sixty (60) days
after receipt of the claim, plus any extension of time for processing the claim,
not to exceed one hundred twenty (120) additional days, as special circumstances
require. To obtain an extension, the Committee must advise the claimant in
writing during the initial sixty (60) days if an extension is necessary, stating
the special circumstances requiring the extension and the date by which the
claimant can expect the Committee’s decision regarding the claim.

 

11.3 Review Procedures. Within sixty (60) days after the date of written notice
denying any claim, a claimant or an authorized representative may write to the
Committee requesting a review of that decision. The request for review may
contain such issues and comments as the claimant or an authorized representative
may wish considered in the review. The claimant or an authorized representative
may also review pertinent (non-privileged) documents in the Committee’s
possession. The Committee will make a final determination with respect to the
claim within sixty (60) days after a review is requested. The Committee will
advise the claimant of the determination in writing and will set forth the
specific reasons for the determination and the specific references to any
pertinent Program provisions upon which the determination is based. The decision
rendered upon reconsideration of the claim will be final and binding on all
interested parties.

 

11.4 Claims Rules and Procedures. The Administrator will establish rules and
procedures, consistent with the Program and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
The Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the applicant’s own expense.



--------------------------------------------------------------------------------

11.5 Exhaustion of Remedies. No legal action for benefits under the Program may
be brought until the claimant (i) has submitted a written application for
benefits in accordance with the procedures described by Section 11.1 above,
(ii) has been notified by the Administrator that the application is denied,
(iii) has filed a written request for a review of the application in accordance
with the appeal procedure described in Section 11.3 above, and (iv) has been
notified that the Administrator has denied the appeal. Notwithstanding the
foregoing, if the Administrator does not respond to a Participant’s claim or
appeal within the relevant time limits specified in this Section 11, the
Participant may bring legal action for benefits under the Plan pursuant to
Section 502(a) of ERISA.

 

11.6 Rules and Decisions. The Committee may adopt such rules as it deems
necessary, desirable ,or appropriate. All rules and decisions of the Committee
will be uniformly and consistently applied to all Eligible Employees in similar
circumstances. All decisions of the Committee will be final and conclusive and
may be made in the Committee’s sole and absolute discretion. When making a
determination or calculation, the Committee will be entitled to rely upon
information furnished by an Eligible Employee, the Company or the legal counsel
of the Company.

 

11.7 Other Committee Powers and Duties. The Committee will have such duties and
powers as may be necessary to discharge its duties hereunder, including, but not
by way of limitation, the following:

 

  (a) to construe and interpret the Program and resolve any ambiguities with
respect to any of the terms and provisions thereof as written and as applied to
the operation of the Program; and

 

  (b) to decide all questions of eligibility and determine the amount, manner
and time of payment of any benefits hereunder.

12. Validity and Severability. The invalidity or unenforceability of any
provision of the Program will not affect the validity or enforceability of any
other provision of the Program, which will remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction, will not invalidate or
render unenforceable such provision in any other jurisdiction.

13. Section Titles and Headings. The titles and headings at the beginning of
each Section will not be considered in construing the meaning of any provision
in this Program.

14. Controlling Law. The Program will be interpreted under the laws of the State
of Oklahoma, except to the extent that federal law preempts state law.

15. The Program Document. This document constitutes the Program document and the
Summary Plan Description. In the event of any inconsistency between any
communication regarding the Program and the Program document itself, the Program
document controls.



--------------------------------------------------------------------------------

16. Internal Revenue Code Section 409A Matters.

16.1 Exemption. It is intended that the payments and benefits under the Program
will be exempt from Code Section 409A to the extent provided in an applicable
exemption or other provision of Code Section 409A and the Treasury Regulations,
including without limitation Treasury Regulation Section 1.409A-1(h), and any
other guidance issued thereunder.

16.2 Specified Employees. In general, Code Section 409A prohibits certain
payments of nonqualified deferred compensation (within the meaning of Code
Section 409A) to “specified employees” (generally defined as an officer of the
Company and its affiliates who is one of the top 50 highest paid employees as
determined by the Company) within 6 months following the Specified Employee’s
“separation from service” (within the meaning of Code Section 409A). This rule
does not apply to amounts which are exempt from the requirements of Code
Section 409A. To comply with this rule and notwithstanding any other provision
of the Program to the contrary, if any payment or benefit under the Program is
subject to Code Section 409A, and if such payment or benefit is to be paid or
provided on account of the Eligible Employee’s “separation from service” (within
the meaning of Code Section 409A) and if the employee is a “specified employee”
(within the meaning of Code Section 409A(a)(2)(B)) and if paying or providing
any such payment or benefit to such Eligible Employee would constitute a
prohibited distribution under Code Section 409A(a)(2)(B)(i), then such payment
or benefit will be delayed until the first day of the seventh month following
such Eligible Employee’s separation from service (within the meaning of Code
Section 409A) and will at that time be paid in a lump sum (or, in the case of a
non-cash benefit, will be provided in a manner that is consistent with Code
Section 409A). Any amount that would have otherwise been paid or provided during
the six-month period immediately following an Eligible Employee’s separation
from service will be paid on the first business day of the seventh month
following such separation from service, or, if earlier, the date of the Eligible
Employee’s death.

16.3 Statement of Intent. To the fullest extent permitted under Code
Section 409A, payments and other benefits payable under the Program are intended
to be exempt from the definition of “nonqualified deferred compensation” under
Code Section 409A in accordance with one or more exemptions available under the
final Treasury regulations promulgated under Code Section 409A. This Program
will be interpreted and administered to the extent possible in a manner
consistent with the foregoing statement of intent. Notwithstanding any provision
of the Program to the contrary, to the extent that any such amount or benefit is
or becomes subject to Code Section 409A, the Plan is intended to comply with the
applicable requirements of Code Section 409A with respect to those amounts or
benefits so as to avoid the imposition of taxes and penalties, and the Company
may adopt such amendments to this Program and/or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions necessary or appropriate to avoid the
imposition of taxes under Code Section 409A, including,



--------------------------------------------------------------------------------

without limitation, actions intended to (i) exempt the compensation and benefits
payable under this Program from Code Section 409A and/or (ii) comply with the
requirements of Code Section 409A. In no event whatsoever will the Company or
any of its affiliates be liable for any tax, interest or penalty that may be
imposed by Code Section 409A or any damages for failing to comply with Code
Section 409A.

Executed this 20 day of December, 2012 to be effective January 1, 2013.

 

ACCESS MIDSTREAM PARTNERS

GP, L.L.C., an Oklahoma Corporation

    /s/ J. Mike Stice

J. Mike Stice, Chief Executive Officer



--------------------------------------------------------------------------------

STATEMENT OF ERISA RIGHTS

(Employee Retirement Income Security Act of 1974 (ERISA) Rights)

Participants in this Program (which is a welfare benefit plan sponsored by
Access Midstream Partners GP, L.L.C. ) are entitled to certain rights and
protections under ERISA. If you are an Eligible Employee, you are considered a
participant in the Program and, under ERISA, you are entitled to:

Receive Information About Your Plan and Benefits

 

1. Examine, without charge, at the Administrator’s office and at other specified
locations, such as worksites, all documents governing the Program and a copy of
the latest annual report (Form 5500 Series) filed by the Program with the U.S.
Department of Labor and available at the Public Disclosure Room of the Employee
Benefits Security Administration;

 

2. Obtain, upon written request to the Administrator, copies of documents
governing the operation of the Program and copies of the latest annual report
(Form 5500 Series) and updated Summary Plan Description. The Administrator may
make a reasonable charge for the copies; and

 

3. Receive a summary of the Program’s annual financial report. The Administrator
is required by law to furnish each participant with a copy of this summary
annual report.

Prudent Actions by Plan Fiduciaries

In addition to creating rights for Program participants, ERISA imposes duties
upon the people who are responsible for the operation of the employee benefit
plan. The people who operate the Program, called “fiduciaries” of the Program,
have a duty to do so prudently and in the interest of you and other Program
participants and beneficiaries. No one, including your employer, your union or
any other person, may fire you or otherwise discriminate against you in any way
to prevent you from obtaining a Program benefit or exercising your rights under
ERISA.

Enforce Your Rights

If your claim for a Program benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Program documents or the latest annual report
from the Program and do not receive them within 30 days, you may file suit in a
Federal court. In such a case, the court may require the Administrator to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the Administrator.



--------------------------------------------------------------------------------

If you have a claim for benefits which is denied or ignored, in whole or in
part, you may file suit in a state or Federal court. In addition, if you
disagree with the Program’s decision or lack thereof concerning the qualified
status of a domestic relations order or a medical child support order, you may
file suit in Federal court.

If it should happen that Program fiduciaries misuse the Program’s money, or if
you are discriminated against for asserting your rights, you may seek assistance
from the U.S. Department of Labor, or you may file suit in a Federal court. The
court will decide who should pay court costs and legal fees. If you are
successful, the court may order the person you have sued to pay these costs and
fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.

Assistance with Your Questions

If you have any questions about the Program, you should contact the
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Administrator, you should contact the nearest office of the Employee Benefits
Security Administration, U.S. Department of Labor, listed in your telephone
directory or the Division of Technical Assistance and Inquiries, Employee
Benefits Security Administration, U.S. Department of Labor, 200 Constitution
Avenue N.W., Washington, D.C. 20210. You may also obtain certain publications
about your rights and responsibilities under ERISA by calling the publications
hotline of the Employee Benefits Security Administration.